DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Drawings filed on 6/11/2021 are approved.

Allowable Subject Matter
Claims 1-8 allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-8, the allowability resides in the overall structure of the device as recited in independent claim 1, and at least in part, because claim 1 recites the following limitations: 
“having a preformed part (12) which changes its state of aggregation under the effect of heat, the preformed part (12), in the functional state, being adapted to be arranged so as to block the movable slide (3), 
characterized in that 
in the initial state, the preformed part (12) is loosely located in a receiving space (11), the slide (3) being moved in a position for transferring the preformed part (12) to the functional state such that a gap space (15) opens between the slide (3) and a slide stop (2), wherein, supported by an elastic or flexible arm (10) connected to the slide (3), the preformed part enters the gap space (15) and the slide (3) is preloaded, and the elastic or flexible arm (10) thus secures the preformed part (12) in the gap space (15)”.
Plasko (US 3924218 A) and Budnik (US 4060787 A) disclose conventional thermal pellet style switching devices.
Vranicar (US 20120194317 A1) and Hirschmann (US 20160240290 A1) disclose conventional protection devices.

Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/JACOB R CRUM/Examiner, Art Unit 2835